UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 31, 2007 KENT FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 1-7986 75-1695953 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 376 Main Street P.O. Box 74 Bedminster, New Jersey 07921 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (908) 234-0078 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item1.01 Entry into a Material Definitive Agreement As of August 31, 2007 (the "Effective Date"), Kent Financial Services, Inc. (the "Company"), Kent International Holdings, Inc., and their affiliates entered into a separation and general release agreement (the "Agreement") with Dr. Qun Yi Zheng. The terms of the Agreement stipulate that the Company will: 1. release Dr. Zheng from his obligations under his employment agreement dated November 1, 2005; 2. allow Dr. Zheng to continue to have the use of a Mercedes Benz automobile and automobile insurance until February 23, 2008; 3. pay Dr. Zheng a lump sum severance of $130,000; 4. assign to Dr. Zheng all present contracts with Schering-Plough totaling approximately $6,000 together with any related liabilities. In return, Dr. Zheng agreed that he would resign effective August 31, 2007 from employment and from all officer and directorship positions in the Company, its subsidiaries and affiliates. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers The Company today announced the resignation of Dr. Qun Yi Zheng, as President of the Company and as President and Director of Kent International Holdings, Inc., the Company’s 53.25% owned subsidiary and all other subsidiaries effective August 31, 2007.His duties and the office of President will be assumed by Paul O. Koether. Item 9.01 Financial Statements and Exhibits Exhibit 7.01 Press release dated September 4, 2007 Exhibit 10.1 Separation Agreement and General Release between Dr. Qun Yi Zheng, Kent Financial Services, Inc., Kent International Holdings, Inc., and their subsidiaries dated August 24, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kent Financial Services, Inc September 4, 2007 By: /s/ Bryan P. Healey Name: Bryan P. Healey Title: Chief Financial Officer 3
